Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Appropriate correction is required in response to this action.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, as only a first interlinkable modular member, it is unclear to what vertically offset by ½ to 2/3 of the member’s height the claim referred to.  The limitations of the male component and female component of the first modular member to be secure to the second modular member are no indication that the second member is part of the claim.  Thus, since the second member is not positively claimed, such connection is indefinite.
	With respect to claim 3, to what “aggregate” and/or “slope” the claim refereed to? nowhere in applicant’s original disclosure there is any mentioned of such “aggregate slope” .
	With respect to claim 7, what is “characterized by vertical discontinuity”?
	With respect to claims 10, 11, it is unclear to what offset of the member’s height is relevant to the first and second columns vertically offset.
	With respect to claims 4-6, 9, 16 and 17 to what “standardized members” the claim referred to? what is “standardized member/s”?
	With respect to claims 17 and 18, the claims are dependent from claim 16, and claim 16 defines “A dissimilar shapes” whereas the claims are related to similar members.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated  by Stussi US 4,417,429 (“Stussi”).
	As per claim 1, Stussi discloses a first interlinkable modular member defining a coupling for securing the first interlinkable modular member to a dimensionally similar second interlinkable modular member (link 10 to be secure to adjacent link; via coupling means)(Figs. 4-6 3:39-4:54 regarding the connection of adjacent links; Figs. 1-3 and 2:52-3:3 regarding the structure of link/s 10 to include coupling means); , the coupling including a male component (flange 26)(Figs. 1 and 2; 3:19-31) and a female component (slots 22/24)(Figs. 1 and 3; 3:4-31):, wherein the female component of the first interlinkable member is configured to receive a male component of the second interlinkable modular member into a linked position such that the two modular members are vertically offset by ½  to 2/3 of the members’ height (Figs. 4 and 5 and 3:39+ as the connection of adjacent links utilizing male/flange 26 component and female component 22/24; note Fig. 6 as the height is about 2/3 of the member’s height. .
	As per claim 3, with respect to a first interlinkable modular member as recited in claim 1, wherein an aggregate slope between the members is 1:2, as discussed above the examiner is unclear what is that applicants sought to claim.
	Thus, since no apparent structure is claim, to the best of his understanding, since Stussi’s structure includes all the claimed structure, the examiner takes the position that within Stussi there is such aggregate slope.
	In that regard, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
“[A]pparatus claims cover what a device is, not what a device does.”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	As per claim 4, Stussi discloses wherein the first member is one of a finite number of standardized and dimensionally similar members that are joinable in a plurality of arrangements (Figs. 4-6).
	As per claim 5, Stussi discloses wherein the finite number of standardized and dimensionally similar members are arranged to form a first vertically aligned column (Fig. 6).
Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Zeidler et al US 4,953,863 (“Zeidler”).
	As per claim 19, Zeidler discloses a modular member (individual cube C)(Fig. 3 and 2:65-33:34) defining at least three openings in side surfaces thereof (entry passageways 21-22-24)(Fig. 3; 3:15+), each of the three openings defining a horizontal entrance configured to allow entry of a sphere in substantially the upper half of the modular member (the passageway to allow a ball 30 to enter thereto)(Fig. 3; 3:40-52) and at least one of the three openings further defining a horizontal exit configured to allow exit of a sphere from the lower half of the member (the ball to be exit via center exit passageway 36)(Fig. 3; 3:11-35).
	As per claim 20, with respect to wherein a unified opening defines the horizontal exit and one of the horizontal entrances such that the one of the horizontal entrances is arranged above the horizontal exit, note Fig. 2 as entry passageway 21 is above exit passageway 36.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 6-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stussi as applied to claims 1 and 5 above, and further in view of Van Wie US 0,607,812 (“Van Wie”).
	As per claim 2, Stussi is not specific regarding wherein the two modular members in the linked position are vertically offset by 1/2 of the members' height.
	However, in a similar field of tubular member assemblies, wherein the two modular members in the linked position are vertically offset by 1/2 of the members' height (member 1 includes a slot 2 to a half-length of the member’s height; as there are a plurality of such members to connect to adjacent members)(Figs. 2 and Fig. 3; 1:42-66).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stussi’s wherein the two modular members in the linked position are vertically offset by 1/2 of the members' height as taught by Van Wie for the reason that a skilled artisan would have been motivated by Van Wie’s suggestion that such height construction is provide a more rigid structure (1:49-66).
	As per claim 6, Stussi is not specific wherein the finite number of standardized and dimensionally similar members are arranged to form a second vertically aligned column, wherein the first column is adjacently joined with the second column.
	However, Van Wie discloses wherein the finite number of standardized and dimensionally similar members are arranged to form a second vertically aligned column, wherein the first column is adjacently joined with the second column (Fig. 2).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stussi’s wherein the finite number of standardized and dimensionally similar members are arranged to form a second vertically aligned column, wherein the first column is adjacently joined with the second column as taught by Van Wie for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a rigid structure that withstand a considerable strain and pressure (Van Wie’s 1:11-17).  Such strength and rigidity are much desire within the device of Stussi that is adapted for a considerable strain and pressure.  
	As per claim 7, with respect to wherein at least the first column or the second column is characterized by vertical discontinuity, to the best of his understanding the examiner construed Stussi’ Fig. 6 as such “characterized by vertical discontinuity”. 
	As per claim 8, Stussi discloses wherein the vertical discontinuity is established by projecting at least a first member of the finite number members over at least a second member of the finite number of members (Fig. 6).
	As per claim 9, with respect to wherein the finite number of standardized and dimensionally similar members defines a system of descending pathways between interlinked members, as each link 10 include a central passageway 10 (Fig. 1; 2:60+); the system of Figs. 4-6 defines such descending pathways between the links 10. 
	As per claim 10, with respect to wherein the first column and the second column are vertically offset by ½  to 2/3 of the members' height, within the modified device the offset would have been by ½ the height (as taught by Van Wie) to 2/3 (as taught by Stussi).
	As per claim 11, with respect to wherein the first column and the second column are vertically offset by ½ of the members’ height, within the modified Stussi by the teachings of Van Wie the height would have been ½ the height (Van Wie’s Figs. 2 and 3; 1:42-66)
	As per claims 12-15, with respect to wherein the finite number of members are arranged to form, from a top view thereof, a rectilinear grid (claim 12), wherein the finite number of members are arranged to form, from a top view thereof, a triangular grid (claim 13), wherein the finite number of members are arranged to form, from a top view thereof, a hexagonal grid (claim 15) , and wherein the finite number of members are arranged to form, from a top view thereof, a mixed polygon tiling (claim 15), although Stussi- Van Wie is not specific regarding such configurations, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stussi- Van Wie’s member/s as such configurations for the reason that a skilled artisan would have been motivated as a manner of obvious user-design choice, without any more. 
Claims 16-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stussi as applied to claim 1 above, and further in view of Fort US 2,653,450 (“Fort”) OR Schilling US 3,561,757 (“Schilling”).
	As per claim 16, with respect to wherein the first member is one of a finite number of standardized members that are joinable in a plurality of arrangements, note Stussi’s Figs. 4-6. 
	Stussi is not specific regarding the finite number of standardized members being characterized by at least two dimensionally dissimilar shapes.
	However, the use of at least two dimensionally dissimilar shapes is well known in the art as taught by Fort (figs. 4-10) and/or Schilling (Figs. 3, 4 and 5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stussi’s finite number of standardized members being characterized by at least two dimensionally dissimilar shapes  as taught by Fort and/or Schilling for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a modular structure with plurality of modular member attached to each other in a firm and safe manner while forming a modular structure.
	Also, as mentioned above, numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice, and thus such configuration of at least two dimensionally dissimilar shapes, is nothing more user/design choice, without any more.
	As per claim 17, with respect to wherein the finite number of standardized and dimensionally similar members are arranged to form a first vertically aligned column. Note Stussi’s Fig. 6
	As per claim 18, with respect to wherein the finite number of standardized and dimensionally similar members are arranged to form a second vertically aligned column, wherein the first column is adjacently joined with the second column, note Fort’s Fig. 1 as second vertical column.  Within the modified Stussi the members would have been similar as taught by Stussi.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      11/9/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711